Landon, J.:
The Superintendent of Public Works gave the relator the order, assuming to act under chapter 592 of the Laws of 1897, known as “ The Navigation Law,” the object of which is to provide proper regulations respecting the navigation by steam vessels of the waters within the jurisdiction of the State other than vessels subject to inspection under the laws of the United States. The act, among other things, provides for the examination and licensing of masters, pilots and engineers of steam vessels navigating such waters. This is to be done by inspectors to be appointed and supervised by the Superintendent of Public Works, whose duty it is to superintend the administration of the provision's of the 1st article of the act. {Art. 1, § 3.) It is the duty of the inspectors to examine every person employed as master, pilot or engineer of certain vessels- as to his qualifications, and if found satisfactory, to grant him a license for *88one year, which license shall-be framed and hung up in a conspicuous place on the vessel. (§ 17.)
The claim of the relator is for the execution of the superintendent’s order for the license blanks, thus by implication required. Except for the provisions of the Executive Law (Chap. 683 of the Laws of 1892), no objection seems to exist to the audit of the delator’s bill. Section 72 of this act provides that “ the public printing payable by the State, other than legislative printing, shall be done as follows : ” Then follow provisions for letting the work by the Secretary of State and the Comptroller by contract' to the lowest bidder. Under this section a contract was made for two-years from January 20, 1897, with The Brandow Printing Company to do such public printing. It is specified in the contract that 66 all printing and other work required by said act (the Executive Law) to be done by contract for the State officers above specified,, their several offices and departments, shall be given to and ordered of and from the said party of the second part, * * * all steel and copper plate printing and all blank books shall be charged for at the lowest rates current in New York or Albany.”
These blank licenses wei’e printed from steel or copper plates.
The Superintendent of Public Works was authorized to order Such printing to be done ; it was “ public printingit was “ other than legislative printing; ’? it was “ payable by the State,” and, there-. fore, it. was such as the Executive Law requires “ shall be done ” by the public printer under his contract made pursuant to such act. There is nothing in the Navigation Law inconsistent with section 72 of the Executive Law, and' it was the duty of the Superintendent of Public Works to respect its provisions and to give this printing to-the public printer, or at least, not to give it to any one else. Hence the relator’s bill is not a legal charge against the State, and the Comptroller was right in refusing to audit it.
The relator urges that the principal part of its work -consisted in engraving the.fine plate by which the printing was done. This may be conceded. But the engraving was a necessary incident to the-printing. The Superintendent of Public Works had no authority to order engraving except as such incident. If the provision of the Executive Law relative to the public printing does not authorize Such engraving, then the Superintendent of Public Works should *89limit his orders to a less expensive style of printing. It appears that the relator retains the plate as its own property, as- it would retain its types in a less expensive job. To distinguish between the engraving and printing, and make the latter an incident of the former, would be to give judicial sanction to an easy evasion of the letter and spirit of the act. The manifest intent of the provision was to-protect the State against abuses in this line of expenditure, and it should be construed in that spirit. Thus an honest unauthorized claim like the one before us must sometimes be held up in order that dishonest ones may not succeed through the same methods.
The order should be reversed, with ten dollars costs and disbursements, and the motion denied, with ten dollars costs.
All concurred.
Order reversed, with ten dollars costs and disbursements, and motion denied, with ten dollars costs.